 



EXHIBIT 10.2
Targa Resources Partners
Long-Term Incentive Plan
Restricted Unit Grant Agreement

                     
Grantee:
                           
 
                    Grant Date:           , 200                          
 
                    Number of Restricted Units:                        

1.            Grant of Restricted Units. Targa Resources GP LLC (the “Company”)
hereby grants to you the above number of Restricted Units under the Targa
Resources Partners Long-Term Incentive Plan (the “Plan”) on the terms and
conditions set forth herein and in the Plan, which is incorporated herein by
reference as a part of this Agreement. In the event of any conflict between the
terms of this Agreement and the Plan, the Plan shall control. Capitalized terms
used in this Agreement but not defined herein shall have the meanings ascribed
to such terms in the Plan, unless the context requires otherwise.   2.  
         Vesting. Except as otherwise provided in Paragraph 3 below, the
Restricted Units granted hereunder shall vest on the anniversary of the Grant
Date as follows:

          Anniversary of   Cumulative Grant Date   Vested Percentage
prior to 1st anniversary
    0 %
On the 1st anniversary
    331/3 %
on the 2nd anniversary
    662/3 %
on the 3rd anniversary
    100 %

    Distributions on a Restricted Unit shall be vested when made and will be
paid to you currently.

  3.   Events Occurring Prior to Full Vesting.

  (a)   Death or Disability. If your membership on the Board terminates as a
result of your death or a disability that substantially prevents you from
performing your duties (as determined by the Board), the Restricted Units then
held by you (and any distributions thereon being held) automatically will become
fully vested upon such termination.

 



--------------------------------------------------------------------------------



 



  (b)  Other Terminations. If your membership on the Board terminates for any
reason other than as provided in Paragraph 3(a) above, all unvested Restricted
Units then held by you automatically shall be forfeited without payment upon
such termination.     (c)  Change of Control. All outstanding Restricted Units
held by you automatically shall become fully vested upon a Change of Control.

For purposes of this Paragraph 3, “membership on the Board” shall include being
an Employee or a Director of, or a Consultant to, the Company or an Affiliate.

4.         Unit Certificates. A certificate evidencing the Restricted Units may
be issued in your name, pursuant to which you shall have all voting rights of a
holder of a Unit, if any. The certificate shall bear the following legend:

     The Units evidenced by this certificate have been issued pursuant to an
agreement made as of                     , 200                    , a copy of
which is attached hereto and incorporated herein, between the Company and the
registered holder of the Units, and are subject to forfeiture to the Company
under certain circumstances described in such agreement. The sale, assignment,
pledge or other transfer of the Units evidenced by this certificate is
prohibited under the terms and conditions of such agreement, and such Units may
not be sold, assigned, pledged or otherwise transferred except as provided in
such agreement.
     The Company may cause the certificate to be delivered upon issuance to the
Secretary of the Company as a depository for safekeeping until the forfeiture
occurs or the restrictions lapse pursuant to the terms of this Agreement. Upon
request of the Company, you shall deliver to the Company a unit power, endorsed
in blank, relating to the Restricted Units then subject to the restrictions.
Upon the lapse of the restrictions without forfeiture, the Company shall cause a
certificate or certificates to be issued without legend in your name in exchange
for the certificate evidencing the Restricted Units.

5.         Limitations Upon Transfer. All rights under this Agreement shall
belong to you alone and may not be transferred, assigned, pledged, or
hypothecated by you in any way (whether by operation of law or otherwise), other
than by will or the laws of descent and distribution and shall not be subject to
execution, attachment, or similar process. Upon any attempt by you to transfer,
assign, pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.   6.         Restrictions. By accepting this grant, you agree that any
Units that you may acquire upon vesting of this award will not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. You also agree that (i) the
certificates representing the Units acquired under this award

-2-



--------------------------------------------------------------------------------



 



    may bear such legend or legends as the Company deems appropriate in order to
assure compliance with applicable securities laws, (ii) the Company may refuse
to register the transfer of the Units acquired under this award on the transfer
records of the Partnership if such proposed transfer would in the opinion of
counsel satisfactory to the Partnership constitute a violation of any applicable
securities law, and (iii) the Partnership may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Units to be
acquired under this award.   7.         Withholding of Taxes. To the extent that
the grant or vesting of a Restricted Unit or distribution thereon results in the
receipt of compensation by you with respect to which the Company or an Affiliate
has a tax withholding obligation pursuant to applicable law, unless other
arrangements have been made by you that are acceptable to the Company or such
Affiliate, you shall deliver to the Company or the Affiliate such amount of
money as the Company or the Affiliate may require to meet its withholding
obligations under such applicable law. No issuance of an unrestricted Common
Unit shall be made pursuant to this Agreement until you have paid or made
arrangements approved by the Company or the Affiliate to satisfy in full the
applicable tax withholding requirements of the Company or Affiliate with respect
to such event.   8.         Insider Trading Policy. The terms of the Company’s
Insider Trading Policy with respect to Units are incorporated herein by
reference.   9.         Binding Effect. This Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company and upon any
person lawfully claiming under you.   10.         Entire Agreement. This
Agreement and the Plan constitute the entire agreement of the parties with
regard to the subject matter hereof, and contain all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the Restricted Units granted hereby. Without limiting the scope of the preceding
sentence, all prior understandings and agreements, if any, among the parties
hereto relating to the subject matter hereof are hereby null and void and of no
further force and effect.   11.         Modifications. Except as provided below,
any modification of this Agreement shall be effective only if it is in writing
and signed by both you and an authorized officer of the Company.   12.  
      Governing Law. This grant shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws principles thereof.

                  TARGA RESOURCES GP LLC    
 
           
 
  By:        
 
           
 
  Name:   Rene R. Joyce    
 
  Title:   Chief Executive Officer    

-3-